          Case 2:19-cv-00022-APG-NJK Document 75 Filed 05/18/20 Page 1 of 1




 1
 2                              UNITED STATES DISTRICT COURT
 3                                     DISTRICT OF NEVADA
 4
     ALBERTO DELARA,
 5                                                         Case No.: 2:19-cv-00022-APG-NJK
            Plaintiff,
 6                                                                        Order
     v.
 7                                                                   [Docket No. 65]
     DIAMOND RESORTS INTERNATIONAL
 8   MARKETING, INC.,
 9          Defendant.
10         Pending before the Court is Defendant’s motion to stay proceedings. Docket No. 65.
11 Plaintiffs filed a response in opposition and Defendant filed a reply. Docket Nos. 67-68. The
12 motion has been referred to the undersigned magistrate judge for handling. The Court held a
13 hearing on the motion on May 15, 2020. Docket No. 74. A substantially similar motion was filed
14 in the companion case of Gonzalez v. Diamond Resorts Int’l Mktg., Inc., Case 2:18-cv-00979-
15 APG-NJK. Concurrently herewith, the Court is issuing an order in Gonzalez denying the motion
16 to stay, but extending certain deadlines in the scheduling order. For the reasons identified in that
17 order, the Court also DENIES Defendant’s motion to stay in this case, but remaining deadlines
18 are hereby RESET as follows:
19         •   Rule 30(b)(6) deposition: August 13, 2020
20         •   Dispositive motions: September 14, 2020
21         •   Joint proposed pretrial order:    October 14, 2020, or 30 days after resolution of
22             dispositive motions
23         Any deadlines not specifically identified above remain unchanged, including those set by
24 United States District Judge Andrew P. Gordon, Docket No. 64 at 15.
25         IT IS SO ORDERED.
26         Dated: May 18, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
